Opinion filed December 11, 2014




                                     In The


        Eleventh Court of Appeals
                                  ____________

                              No. 11-14-00202-CR
                                  ____________

                        JESUSA CORTEZ, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                              Dawson County, Texas
                          Trial Court Cause No. 09-6942


                     MEMORANDUM OPINION
      Pursuant to a plea agreement, Jesusa Cortez pleaded guilty in December
2009 to the first-degree felony offense of possession of four grams or more but less
than 200 grams of methamphetamine with the intent to deliver. The trial court
deferred a finding of guilt, placed Appellant on deferred adjudication community
supervision for a term of ten years, and assessed a fine of $3,500. In April 2014,
the State filed a motion to proceed to an adjudication of guilt based upon multiple
alleged violations by Appellant of the terms and conditions of her community
supervision.
        Appellant requested a contested hearing on the allegations in the State’s
motion, thereby effectively pleading “not true” to all of the State’s allegations. At
the hearing, the State presented evidence that supported its allegations.                                For
example, the evidence showed that Appellant used methamphetamine on or about
March 24, 2014, and on or about April 1, 2014. After receiving evidence, the trial
court found that Appellant had violated the terms and conditions of her community
supervision. The trial court adjudicated Appellant guilty of the charged offense,
and it assessed Appellant’s punishment at confinement for ten years and a fine of
$3,500. We modify and dismiss.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the motion to
withdraw, the brief, the reporter’s record, and the clerk’s record, and counsel has
advised Appellant of her right to review the record and file a response to counsel’s
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).



        1
        By letter, this court granted Appellant thirty days in which to exercise her right to file a response
to counsel’s brief.

                                                      2
       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. We note that proof of
one violation of the terms and conditions of community supervision is sufficient to
support an adjudication order. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim.
App. 2009); McDonald v. State, 608 S.W.2d 192, 200 (Tex. Crim. App. 1980);
Jones v. State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. [Panel Op.] 1978).
       The trial court’s judgment appears to contain a typographical error. At the
hearing on the State’s motion to adjudicate, the trial court stated that it was not
going to order Appellant to pay court-appointed attorney’s fees. However, the
judgment states as follows: “APPOINTMENT OF ATTORNEY FEE: $300.00.”2
The trial court erred if it assessed attorney’s fees against Appellant. See Olivas v.
State, No. 11-14-00075-CR, 2014 WL 4536389 (Tex. App.—Eastland Sept. 11,
2014, no pet.) (mem. op., not designated for publication). Such error does not
constitute reversible error, and the proper remedy is to modify the judgment to
remove the improperly assessed fees. Cates v. State, 402 S.W.3d 250, 252 (Tex.
Crim. App. 2013). Accordingly, we modify the trial court’s judgment by deleting
the following language from the judgment: “APPOINTMENT OF ATTORNEY
FEE: $300.00.” Based on this modification, the appeal is now frivolous and
should be dismissed.
       We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and

       2
        We note that the trial court’s original order of deferred adjudication did not include an
assessment of attorney’s fees. See Wiley v. State, 410 S.W.3d 313, 319–21 (Tex. Crim. App. 2013).

                                               3
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that she may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The judgment is modified; the motion to withdraw is granted; and the appeal
is dismissed.


                                                    PER CURIAM


December 11, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          4